Citation Nr: 1824223	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, to include renal dysfunction and recurrent kidney stones.

2. Entitlement to service connection for a kidney disorder, to include renal dysfunction and recurrent kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The Veteran requested a separate hearing for the claim of entitlement to service connection for duodenal ulcers. The Veteran's request is being processed, and the issue will not be adjudicated at this time.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a July 2011 rating decision, the Portland, Oregon, RO denied service connection for a kidney disorder. Although notified of the denial in a July 2011 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since July 2011, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a kidney disorder.

3. Affording the Veteran the benefit of the doubt, his kidney disorder was incurred in service.


CONCLUSIONS OF LAW

1. The July 2011 rating decision denying service connection for a kidney disorder is final. 38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2017).

2. As pertinent evidence received since the July 2011 denial is new and material, the criteria for reopening the claim for service connection for a kidney disorder are met. 38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a kidney disorder have been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to reopen previously denied claim

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.        §§ 7104 (b), 7105 (c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (West 2014); 38 C.F.R.          § 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

The claim of service connection for a kidney disorder was previously denied in an un-appealed July 2011 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

In a July 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a kidney disorder because the condition neither occurred in nor was caused by service. Although notified of this decision by a July 2011 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156 (a), 20.302, 20.1103. 

In June 2013, the Veteran petitioned to reopen the claim for service connection for a kidney disorder. In an April 2014 rating decision, the RO reopened the claim but denied service connection because the medical evidence failed to show a diagnosis of a condition in service. The Veteran submitted additional evidence in April 2014, and in an October 2014 rating decision, the RO again denied the claim for service connection. The Veteran filed a timely notice of disagreement (NOD) to the October 2014 rating decision, and perfected the appeal following the March 2015 statement of the case (SOC). 

Additional service department records have been associated with the claims file since the final July 2011 rating decision. Generally, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156 (c) (1). Although the record indicates the service treatment records in question were associated with the electronic claims file after the final July 2011 rating decision, it is not clear whether the paper copies of the records were available to the RO at the time of the July 2011 rating decision. Therefore, the Board will continue to review the Veteran's claim in the context of requiring new and material evidence.

Evidence submitted since the final July 2011 rating decision consists of additional VA and private medical records and opinions, and the Veteran's statements. Private medical records indicate the severity of the Veteran's condition since service, and opine on the onset of the Veteran's kidney disorder. The Veteran's statements reiterate previous statements about the onset of a kidney disorder.  

Given the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the July 2011 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection is reopened and will be discussed on the merits below. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran had his first kidney stone removal surgery in September 1976, and has been treated for ureteropelvic junction stenosis with renal calculi since September 2002. According to the Veteran, he has had nine operations to remove kidney stones since service.

Service treatment records indicate numerous complaints of stomach cramps, rectal bleeding, gastrointestinal (GI) symptoms, and back spasms. The Veteran had a history of ulcers, and was treated with a bland diet and antacid for his GI and stomach complaints, but no imaging or biopsies were conducted in service to explore a kidney stone diagnosis. According to the Veteran, he underwent a barium swallow during service, which showed an ulcer and scarring. He also testified he was treated for a kidney infection in 1968 while stationed in Turkey. Service medical records from his assignment in Turkey were not available for review, although the Veteran submitted a buddy statement from a fellow service member who recalled that if the Veteran did not "pass his stones," he would be transferred to Ankara, Turkey, or Frankfurt, Germany, for treatment. 

In May 2016, the Veteran's treating physician opined that, after a review of the Veteran's service medical records and private medical records since service, the Veteran's ureteropelvic junction obstruction "was not properly evaluated or diagnosed" during service nor immediately after service. He also opined that this failure to diagnose and treat his condition led to renal damage and the development of infections.  

Affording the Veteran the benefit of the doubt, the Veteran's claim for service connection is granted. The private physician's opinion is probative, since he reviewed the Veteran's service and private medical records for any fact-based objective evidence of symptoms related to a kidney disorder, including the onset and frequency of symptoms and the circumstances of the Veteran's service. The claim for service connection is granted.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for a kidney disorder is granted.

Service connection for a kidney disorder is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


